Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Perrin (US 2017/0351328) in view of Yamamoto (US 2009/0040233).

As to claim 1, Perrin teaches a head-mount display (Fig. 3) comprising: 
a display (12) that displays virtual space information [0054]; and 
a controller (Processor 40) connected to the display, which is configured to determine a display mode for displaying the virtual space information on the display [0078], 
wherein the controller is further configured to: 
acquire a first sensor (E.g. a light sensor output) output outputted from an ambient monitoring sensor (Light sensor) configured to monitor an ambient environment of the head-mount display to determine presence or absence of an abnormality in the ambient environment (E.g. if the light sensor detects a low light situation, a determination is made about the user’s required level of attention) [0118],
acquire a second sensor output (E.g. Output from eye tracker system) outputted from a condition monitoring sensor (Eye tracker) configured to monitor biometric information of a user (E.g. eye movement) wearing the head-mount display to determine presence or absence of a factor of decreasing attention due to a user's condition [0121],
determine the display mode at a time of displaying the virtual space information on the display based on both the presence or absence of the abnormality in the ambient environment and the factor of decreasing attention due to the user's condition (Both the context data and attentional disengagement parameter can be utilized) [0119]; and 
display the virtual space information on the display in the display mode as determined [0141].

However, Perrin does not teach a timer associated with the virtual space information.
On the other hand, Yamamoto (Figs. 4-10, 14) teaches wherein the controller includes a timer (Timer utilized for time-based image modulation determinations, as shown in Fig. 10),
when temporarily stopping displaying the virtual space information (E.g. when the system determines that the user’s viewing/hearing adaptability has decreased, the presentation of information is suspended) [0094], measure an elapsed time after temporarily stopping displaying the virtual space information by using the timer (The time after the display is suspended is measured in order to determine when to resume the display) [0132],
determine the display mode at a time of displaying the virtual space information on the display based on the presence or absence of the abnormality in the ambient environment, the factor of decreasing attention due to the user's condition, and the elapsed time as measured (The viewing/hearing adaptability of the user can vary based on a determined percentage with many degrees of variance), and
display the virtual space information on the display in the display mode as determined [0127-0130].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the multiple intermittent states of user awareness of Yamamoto with the display device of Perrin because the combination would allow for a more precise determination of user awareness and, subsequently, providing content corresponding to the determined user awareness, increasing the user’s engagement with the content.

As to claim 2, Perrin teaches wherein the controller is further configured to: 
display the virtual space information (E.g. an email notification) on the display in a normal display mode only when determining that there is no abnormality in the ambient environment and that there is no factor of decreasing attention due to the user's condition (The email notification is displayed in high contrast) [0153]; and 
display the virtual space information on the display in a specific display mode different from the normal display mode (E.g. displaying the email notification in low contrast), or hide the virtual space information from the display at least either in a case of determining that there is an abnormality in the ambient environment or in a case of determining that there is a factor of decreasing attention due to the user's condition [0153].

As to claim 3, Perrin teaches wherein the controller is further configured to: 
forcibly stop displaying the virtual space information when determining that the abnormality occurring in the ambient environment is the caution level (E.g. progressively disabling a display) [0042].

However, Perrin does not teach the specifics of multiple intermittent states of user awareness.
On the other hand, Yamamoto (Figs. 4-9, 14) teaches wherein the controller is further configured to: 
divide levels of the abnormality (The viewing/hearing adaptability of the user can vary based on a determined percentage with many degrees of variance) occurring in the ambient environment into an attention level in which a degree of the abnormality is relatively low (E.g. when the user is walking, as shown in Fig. 14A) and a caution level in which the degree of the abnormality is relatively higher than that of the attention level (E.g. when the user is inside a train) [0127-0130]; 
display the virtual space information on the display in the specific display mode when determining that the abnormality occurring in the ambient 50environment is the attention level (Shown in Fig. 14).

As to claim 4, Perrin teaches the limitations of claim 2 above.
However, Perrin does not specifically teach a timer.
On the other hand, Yamamoto teaches a timer connected to the controller (Timer that calculates the set amount of time) [0132], 
wherein the controller is further configured to: 
divide levels of the abnormality (The viewing/hearing adaptability of the user can vary based on a determined percentage with many degrees of variance) occurring in the ambient environment into an attention level in which a degree of the abnormality is relatively low (E.g. when the user is walking, as shown in Fig. 14A) and a caution level in which the degree of the abnormality is relatively higher than that of the attention level (E.g. when the user is inside a train) [0127-0130]; 
temporarily stop displaying the virtual space information when determining that the abnormality occurring in the ambient environment is the attention level and that there is a factor of decreasing attention due to the user's condition (The display can be temporarily suspended upon a corresponding determination of the user’s viewing/hearing adaptability) [0094-0097]; 
simultaneously measure an elapsed time after temporarily stopping displaying the virtual space information by using the timer (The display is stopped for a set amount of time) [0132]; 
display the virtual space information again when determining that the abnormality occurring in the ambient environment is eliminated within a predetermined non-display standby time (A set time after which the display can be resumed) or that the factor of decreasing attention due to the user's 51condition is eliminated (Either condition can be present) [0132]; 
forcibly stop displaying the virtual space information when determining that neither the abnormality occurring in the ambient environment nor the factor of decreasing attention due to the user's condition is eliminated even after the elapsed time exceeds the predetermined non-display standby time (If the user’s viewing/hearing adaptability is still low, the display can be suspended) [0094-0097]; and 
forcibly stop displaying the virtual space information when determining that the abnormality occurring in the ambient environment is the caution level [0094-0097].

As to claim 5, Perrin teaches wherein the specific display mode is configured for: 
displaying the virtual space information at a resolution lower than a resolution in the normal display mode (E.g. a meeting icon with little detail) [0155].

As to claim 6, Perrin and Yamamoto teach the elements of claim 1 above.
Perrin also teaches a head-mount display system comprising: 
a head-mount display (Display within the terminal shown in Fig. 3); and 
a wearable terminal (Terminal shown in Fig. 3), 
the head-mount display and the wearable terminal being connected to each other for performing communication [0078], 
the head-mount display including: 
a display (10) that displays virtual space information; 
an ambient monitoring sensor (Camera 112) configured to monitor an ambient environment of the head-mount display; 
a main body-side control unit (Processor 40) connected to each of the display, the ambient monitoring sensor, which is configured to determine a display mode for displaying the virtual space information on the display, the wearable terminal including: 
a condition monitoring sensor (E.g. an integrated eye tracker system) [0121] configured to monitor biometric information of a user wearing the head-mount display.

However, Perrin does not teach communication units.
On the other hand, Yamamoto teaches main body-side communication unit (E.g. a communication unit local to the device that communicates with a server on the internet for determining through the determination unit 103) [0060],
a wireless communication unit (E.g. the communication unit local to the server that transmits information back to the device to the presentation unit 104) configured to transmit a sensor output outputted from the condition monitoring sensor to the main body-side communication unit [0059-0061].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the communication units of Yamamoto with the display device of Perrin because the combination would allow for process-intensive tasks to be performed at a location outside of the HMD, reducing the processing power required to be built into the HMD.

As to claim 7, Perrin and Yamamoto teach the elements of claims 1-4 above.

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Perrin (US 2017/0351328) in view of Yamamoto (US 2009/0040233) in view of Abbott, III (US 2002/0044152).

As to claim 8, Perrin and Yamamoto teach the limitations of claim 7 above.
However, Perrin and Yamamoto do not specifically teach displaying information relating to a predetermined operation.
On the other hand, Abbott, III (Fig. 6) teaches wherein the controller is further configured to: 
when forcibly stopping the displaying the virtual space information (When the virtual object is no longer displayed to the user) [0078], display information relating to a predetermined operation (A small icon be can displayed to the user) [0079]; and 
when receiving the predetermined operation, display the virtual space information again (When the user focuses on the small icon, the virtual object can return to view) [0079].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the predetermined operation of Abbott, III with the HMD of Perrin, as modified by Yamamoto, because the combination would allow the user to override the system determinations of attentional availability through a user input, increasing the autonomy of the user while utilizing such a system.

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
As to claims 1 and 6, Applicant argues that “Yamamoto et al. disclose resuming a display ‘after a set amount of time has passed, or after the change in the viewing/hearing adaptability has stabilized.’ Para. [0132]. Further, the time disclosed in Yamamoto corresponds to a time until a presentation method is determined and a time until the information is displayed. However, Yamamoto also fails to disclose ‘when temporarily stopping displaying the virtual space information, measure an elapsed time after temporarily stopping displaying the virtual space information by using the timer, determine the display mode at a time of displaying the virtual space information on the display based on the presence or absence of the abnormality in the ambient environment, the factor of decreasing attention due to the user's condition, and the elapsed time as measured, and display the virtual space information on the display in the display mode as determined,’ as set forth in claim 1.” 
Examiner contends that the time disclosed in Yamamoto readily corresponds to the claimed “elapsed time” because upon the termination of the “set amount of time” (Yamamoto par. 132), the system determines the viewing/hearing adaptability of the user. The process of judging fluctuations in the user’s viewing/hearing adaptability, as shown in Fig. 5 of Yamamoto, occurs at a predetermined interval, as described in Yamamoto par. 96. It is upon the completion of this time that the system, once again, determines the user’s viewing/hearing adaptability. 
Thus, the mapping in the rejection above clearly indicates how Perrin, in combination with Yamamoto, teaches the new claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691